   8:21-cr-00127-RFR-MDN Doc # 35 Filed: 09/09/21 Page 1 of 1 - Page ID # 75




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                        Plaintiff,                                       8:21CR127

        vs.
                                                                          ORDER
SHANE MORRIS,

                        Defendant.


       This matter is before the court on Defendant's UNOPPOSED MOTION TO CONTINUE
DEADLINE FOR FILING PRETRIAL MOTIONS [34]. For good cause shown, I find that the
motion should be granted. Defendant will be given an approximate 30-day extension. Pretrial
Motions shall be filed by October 8, 2021.


       IT IS ORDERED:
       1.      Defendant's UNOPPOSED MOTION TO CONTINUE DEADLINE FOR
FILING PRETRIAL MOTIONS [34] is granted. Pretrial motions shall be filed on or before
October 8, 2021.
       2.      The ends of justice have been served by granting such motion and outweigh the
interests of the public and the defendant in a speedy trial. The additional time arising as a result
of the granting of the motion, i.e., the time between September 8, 2021, and October 8, 2021,
shall be deemed excludable time in any computation of time under the requirement of the Speedy
Trial Act for the reason defendant's counsel required additional time to adequately prepare the
case, taking into consideration due diligence of counsel, and the novelty and complexity of this
case. The failure to grant additional time might result in a miscarriage of justice. 18 U.S.C. §
3161(h)(7)(A) & (B).

       Dated this 9th day of September, 2021.

                                                       BY THE COURT:

                                                       s/ Michael D. Nelson
                                                       United States Magistrate Judge
